Stephens Spring Investor Conference May 25, 2011 Industry Leadership through Innovation, Experience, and Execution 2 Safe Harbor Statement Statements in this presentation relating to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.” Those forward-looking statements involve known and unknown risks and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by those statements. Factors and uncertainties that may cause actual results to differ include, but are not limited to, the risks disclosed in the company’s filings with the U.S. Securities and Exchange Commission. The company undertakes no obligation to revise or update any forward-looking statements. 2 3 Agenda 3 Corporate Overview Industry Overview Q1 Results 4 Corporate Overview About Us ►A leading provider in the ~ $2.2 billion and growing market for consumer subscription identity theft protection services ►Co-founded in 1996 by our current Chairman & CEO, Michael Stanfield ►NASDAQ listed (Ticker: INTX) since 2004 ►Currently protecting approximately 8 million consumers from the dangers of identity theft, and have safeguarded the identities of 32 million since our inception ►Recognized as the preferred and trusted partner of major financial institutions in North America, providing cross-selling opportunities with custom-branded identity management solutions ►Trailing 12 month revenue of $358 million as of March 31, 2011 4 5 Leadership, Experience, Stability, Passion 5 6 What Is an Identity Theft Protection Product? ►Consumer Benefits Include: oCredit Reports oCredit Scores oCredit Monitoring oAdditional Data & Monitoring oSoftware Tools –Desktop –Mobile oCustomer Education oVictim Assistance oInsurance oMore 6 Product Example: IDENTITY GUARD® TOTAL PROTECTIONSM 7 Recognized for Best In Class Products and Service 7 8 Strategic Update Focus on Endorsed Marketing of Identity Theft Protection ►Sold Screening International (pre-employment background screening segment) for approximately 15x EBITDA in July 2010 ►Reduced emphasis on insurance services products to focus resources on more differentiated identity theft protection services ►Growing our own IDENTITY GUARD® brand first quarter 2011 top line growth 42% YoY as both a standalone business and a showcase for new endorsed business ►Driving endorsed marketing growth through: oExisting large clients oNew large client wins oProduct/channel partnerships to address smaller FIs oReformulated products to succeed in new industry verticals ►Returning capital to shareholders via dividends and share repurchases due to strong EBITDA generation and access to capital 8 9 Attractive Economic Profile ►Flexible economic arrangements with clients oHigh margin fee for service “indirect” arrangements oHigh return on marketing investment “direct” arrangements ►Detailed financial modeling at the client, product and marketing channel level based cumulative knowledge from 32 million customers served ►High visibility recurring revenue and cash flow business model ►Returning capital to shareholders via share repurchases and dividends 9 Dividend Yield @ 4.1% LTM Adjusted EBITDA ($MM) Dividend Yield is based on 5/18/11 closing price of $14.72 Adjusted EBITDA is a non-GAAP financial measure.Our consolidated financial statements, other data and reconciliations of these non-GAPP financialmeasures to the most directly comparable GAAP financial measures and related notes can be found in the “GAAP and Non-GAAP Measures” link under the “Investor & Media "page on our website at “www.intersections.com.” Consolidated results adjusted for sale of SI.EBITDA adjusted for share related compensation andnon-cash impairment charges. 10 Intersections Stock Price by Day Over Last 12 Months Source: Yahoo Finance 11 Agenda 11 Corporate Overview Industry Overview Q1 Results 12 Identity Theft’s Impact Continues to Escalate According to the most recent Identity Fraud Survey Report*: ►More than 8 million U.S. consumers were victims of identity theft in 2010 ►The mean cost to consumers jumped sharply to $631 (2010) from $387 (2009) ►Recovery time increased from 21 hours (2009) to 33 hours (2010) ►“Friendly Fraud” was the most prevalent source of identity theft *Source: Javelin, 2011 Javelin Identity Fraud Survey Report 12 13 Consumers are Paying Attention 1Gallup, October 2009 2bankrate.com, “Consumers take steps to thwart ID thieves”, April 21, 2008. 14 Yet There is Still A Tremendous, Untapped Market 14 Identity Theft: Identity Theft: ~ $2.2 Billion Market & Growing ~ $2.2 Billion Market & Growing Endorsed Direct to Consumer Only 15% of consumers subscribe to identity theft services; indicating a huge, untapped market Market Size based on internal estimates only.Subject to revision. 15 My bank or credit card company An independent provider, such as LifeLock, Debix, Identity Guard, etc. Experian Equifax Other TransUnion Consumers Trust Their Banks for Their Identity Protection 15 Source: Javelin 2010 Annual Identity Protection Services Scorecard, Identity Fraud Protection Services by Age. <Gen Y <Gen X <Baby boomers <All Consumers 16 Banks Want More Than Clever Advertising 16 17 Example: Industry Leading Information & Physical Security ►PCI Level 1 compliant (Audited by ControlCase) ►Participate in the Financial Services Roundtable/BITS Financial Institution Shared Assessment Plan with annual audit by AS Tech Consulting ►EI3PA Compliance (Experian PCI- ControlCase) ►Successfully Audited Annually by Financial Institution Clients ►Comprehensive Disaster Recovery Plan ►Compliant for both Gramm-Leach-Bliley Act (GLBA) and Sarbanes-Oxley Act (SOX) ►Sensitive Data and Servers Guarded 24x7 with Biometric Access Required 18 Example: In-house High Integrity Fulfillment Advantage ►Our high quality, fully personalized fulfillment materials are delivered directly to your customers ►Full color print capabilities as well as black and white presses ►Approximately 3.5 million pieces mailed each month ►Image and page level tracking to ensure the right documents are delivered to the right customer 19 Banks Trust Intersections for Their Customer’s Identity Protection Intersections is the most successful player in this high profile, private label partnerships ►4 of the top 5 U.S. banks ►6 of the top 7 Canadian banks ►Retailers, Internet companies, and others Note: Marketing Penetration defined as partnership with Financial Institutions’ to offer ID Theft Protection services through various online/offline marketing channels. “There is a strong trust relationship between consumers and their financial institutions, making Intersections 'Best in Class' solution and its partnerships with financial institutions exceptionally significant in the identity theft protection market.” - James Van Dyke President and Founder, Javelin Strategy & Research 20 Agenda 20 Corporate Overview Industry Overview Q1 Results 21 1st Quarter 2011 Update Consolidated Highlights ►Revenue for the first quarter of 2011 was $90.4 million, a slight decrease of approximately 1 percent compared to the same quarter last year. ►For the first quarter of 2011 consolidated adjusted EBITDA before share related compensation was $13.0 million, an increase of 100 percent compared to the first quarter of 2010. ►Income from continuing operations was $4.6 million or $0.23 per diluted share, compared to a loss from continuing operations of $258 thousand or ($.01) per diluted share for the first quarter of 2010. ►In the first quarter of 2011 Intersections generated $12.7 million from cash flow provided by operating activities. Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 22 1st Quarter 2011 Update Shareholder Initiatives ►On March 31, 2011 Intersections repurchased 1,742,463 shares of common stock owned by CCP Equity Partners, approximately 9.7 percent of the outstanding shares at that time.The purchase price was approximately $19.6 million, based on the negotiated purchase price of $11.25 per share. ►We currently have $20 million authorized by our Board of Directors for future stock purchases. ►On April 21, 2011 Intersections’ Board of Directors declared a regular quarterly cash dividend on its common stock of $0.15 per share.The dividend will be paid on June 10, 2011 to stockholders of record at the close of business on May 31, 2011.This is the fourth consecutive quarter Intersections has paid a dividend.Intersections’ annual dividend yield would be 4.1% percent based on the closing price of $14.72 on Wednesday May 18, 2011. Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 23 1st Quarter 2011 Update Year End 2011 Guidance* ►Low single digit revenue growth, driven by: oThe full year affect of reduced marketing leads from a direct client that started in 2Q 2010. oA reduction in insurance services marketing. oOffset by incremental revenue from new business and organic growth with other clients and direct to consumer. ►UPDATED GUIDANCE:Mid single digit Adjusted EBITDA before share related compensation growth due to: oRevenue growth mentioned above, lower subscriber acquisition costs (e.g., Marketing and Bounty) and diligent cost management. o Offset by: –Higher data costs from one of the credit bureaus. –Higher payments under an agreement for non-credit data. –Higher costs related to our new Call Center and new color printing capabilities. –Ongoing investments related to launching new clients, before their incremental revenue begins. –Ongoing investments to complete the roll-out of our eCommerce platform. ►2011 is expected to be a year of absorbing new relationships, continuing profitability from existing business and positioning our company for further growth in 2012. * Guidance as of May 25, 2011 24 LTM Revenue and Adjusted EBITDA Growth 24 LTM Adjusted EBITDA LTM Revenue 25 Well-positioned to Capitalize on Industry Trends and Leverage Our Unique Advantages 25 •8 million adults were victims of identity theft in 2010; with an average recovery timeof 33 hours •Growing consumer awareness of identity theft and credit breaches •Increasing trends in non-card frauds, computer- based crimes, and counterfeit software Favorable Industry Dynamics •8 million customers currently protected; 32 million since inception •Recognized as the innovator and product leader in the identity protection industry •Most comprehensive identity protection product suite available •Proven subscription model creates strong, predictable cash flow •Manages all program aspects on-site, allowing for scalability among products and clients Attractive Financial Characteristics •Long-standing relationships and reputation with clients, credit bureaus and service providers •Proprietary processes and technology leveraged to serve the needs of both clients and subscribers Source: Javelin, 2011 Javelin Identity Fraud Survey Report
